 

 

UN|TED STATES DlSTR|CT COURT
MiDDLE DisTRicT oF FLoRiDA
ORLANDo DivisioN

HARLEYSV|LLE WORCESTER
|NSURANCE COMPANY,
Plaintiff,

v. Case No: 6:17-cv-258-Or|-28GJK

CB CONTRACTORS, LLC,
CAMBR|DGE BUILDERS &
CONTRACTORS, LLC, and THREE
FOUNTA|NS OF VlERA CONDOM|NIUN|
ASSOC|AT|ON |NC.,

Defendants.

 

ORDER
ln this declaratory judgment action,1 Harleysville Worcester lnsurance Company
(Harleysville) seeks a determination of its obligations under liability and umbrella insurance
policies that it2 issued to Cambridge Builders and Contractors, LLC (Cambridge).
Specifica|ly, Harleysville seeks a declaration that it has no duty under those policies to

defend or indemnify CB Contractors, LLC (CB) on claims asserted in underlying'state court

 

1 Harleysville invokes this Court’s diversity jurisdiction under 28 U.S.C. § 1332. ln
the Complaint, Harleysville adequately asserted that Defendant Three Fountains of Viera
Condominium Association |nc. is a citizen of Florida, (§e§ Doc. 1 11 4), but did not sufficiently
plead the citizenship of itself or the LLC Defendants After being ordered by the Court to
do so, (Doc. 91), Harleysville established that it is a citizen of Ohio and Pennsylvania, (_s§e
Docs. 93 & 93-1), and filed an Amended Complaint (Doc. 111) repleading the citizenship
of the parties l\/loreover, the record evidence establishes that the LLC Defendants are
citizens of Georgia because their sole member, l\/lichael Ruskin, is a Georgia citizen. Thus,
the Court is satisfied that the parties are completely diverse.

2 Harleysville is litigating this case as the successor in interest to Harleysville-
Atlantic insurance Company-the company that issued the policies “Harleysvil|e-Atlantic
insurance Company Was merged into Harleysville Worcester insurance Company and
ceased to exist as a separate entity on December 31, 2011." (_S_e§ l\/lark Hartman Decl.,
Doc. 93-‘| at 3). As used in this Order, “Harleysville” refers to the actions or arguments of
either entity, as the case may be.

 

 

 

litigation against Cambridge, CB, and others Harleysville now seeks summaryjudgment,
(l\/lot., Doc. 70), but as set forth below, the Court, in its discretion, declines to entertain this
declaratory judgment action. Thus, Harleysville’s summary judgment motion, along with
all other pending motions, is denied as moot, and this case shall be dismissed

l. Background

Defendants Cambridge and CB are limited liability companies that, at times relevant
to this case, engaged in general contracting Cambridge was formed in 1997; CB, in 2003.
(S_ee_ Cambridge Dep., Doc. 79-4 at 30, 73; CB Dep., Doc. 79-3 at 15; Ex. 95 to CB Dep.,
Doc. 79-3 at 121 & 123; Cambridge Records Dep., Doc. 79-5 at 136). l\/lichael Ruskin is
the sole owner and sole member of both entities (See, e.g_, CB Dep., Doc. 79-3 at 23, 70,
& 87; CB Records Dep., Doc. 79-4 at 224, 230-31; Cambridge Dep., Doc. 79-4 at 35, 73;
Cambridge Records Dep., Doc. 79-5 at 136).

On January 12, 2004, Cambridge submitted a bid proposal to non-party Highlands
Viera |, LLCl regarding construction of a multi-building residential complex called The
Highlands of Viera West in Viera, Florida (the Viera project). (Doc. 79-3 at 124-38).
Ultimately, a construction contract was executed on l\/lay 19, 2004. (Construction Contract,
Doc. 75-1). The contract lists both CB and “Cambridge Builders, LLC” (rather than
Cambridge’s correct name-Cambridge Builders and Contractors, LLC) on the first page
as the Contractor for the Viera project.3 (l_cL at 2). Ruskin signed the contract in three

places: as “Contractor,” as managing member of CB, and as managing member of

 

3 Ruskin testified in his deposition that there is no entity known as "Cambridge
Builders, LLC” and he does not know why the first page of the construction contract refers
to “Cambridge Builders, LLC.” (Ruskin Dep,, Doc. 70-5, at 11).

 

 

 

Cambridge (correctly identified as “Cambridge Builders and Contractors, LLC” on the
signature page). (ld_. at 15).

The Viera project was constructed in 2004 and 2005. Now known as the Three
Fountains of Viera Condominiums, it is currently under the control of Defendant Three
Fountains of Viera Condominium Association lnc. (Three Fountains).

Harleysville issued Commercia| General Liability (CGL) Policy No. l\/lP1 5E1671_
with Cambridge as the named insured-for seven successive annual policy periods
commencing on October 7, 2002, and ending on October 7, 2009. (§e_e CGL Policies,
Docs. 1-10 through 1-12, 1-14 through 1-16, & 19-1). Harleysville also issued Umbrella
Policy No. BE 5E1671_a|so with Cambridge as the named insured~effective October 7,
2005, to October 7, 2006. (§e§ Umbrella Policy, Doc. 1-17).

After discovering alleged defects in the design and construction of the Viera project,
Three Fountains sent a Notice of C|aim to CB on l\/lay 15, 2012. (Doc. 1-3). CB forwarded
the Notice of Claim to Harleysville, and Harleysville responded with a Disclaimer of
Coverage on June 22, 2012. (Doc. 1-4). ln that disclaimer, Harleysville stated, among
other things, that Harleysville had been unable to identify any policy for CB rather than for
Cambridge (ld_. at 13). Harleysville accordingly “decline[d] to accept th[e] claim for
defense or indemnity at [that] time.” (ld_. at 14).

ln l\/lay 2013, Three Fountains filed suit in Florida circuit court4 against CB and the
architects on the Viera project. (§Y Underlying Complaint, Doc. 1-2 at 4-21). Harleysville
sent another Disclaimer of Coverage on September17, 2013, stating that it had “completed

its analysis of [the Cambridge CGL policy] and for various reasons finds no coverage for

 

4 Case No. 05-2013-CA-025678 in the Circuit Court of the Eighteenth Judicial Circuit
in and for Brevard County, Florida.

 

 

 

the defense or indemnity for CB Contractors, l_LC[] under the Cambridge Builders and
Contract[ors], LLC, insurance policy with Harleysville.” (Doc. 1-5 at 2). Harleysville again
“decline[d] to accept th[e] lawsuit for defense or indemnity.” (l_<L at 13).

After Three Fountains amended its state-court complaint in December 2013 to add
claims against Cambridge and others Harleysville sent a letter to Cambridge on January
30, 2014l advising that “[a]s before, we find no coverage for the defense or indemnity for
CB Contractors, LLC . . . under the Cambridge insurance policy with Harleysville however
we do find there is a duty to defend Cambridge under a Reservation of Rights.” (Doc. 1-7
at 2). But in August 2014, Harleysville and CB entered into an agreement that provides in
part: “Because CB is financially unable to continue to defend itself and will either have to
default in the lawsuit or seek a settlement with the plaintiff, either of which may prejudice
the defense of Cambridge, Harleysville agrees to defend CB in this action under a
reservation of rights, in addition to continuing to defend Cambridge under a reservation of
rights.” (Doc. 1-8 at 2). The agreement further stated that Harleysville “believes there is
no duty to defend and/or indemnify CB” but “because Cambridge is alleged to be an alter
ego of CB, Harleysville is agreeing to provide a gratuitous defense to CB at this time in
exchange for full cooperation from CB in the investigation and defense of this claim.” (ld_.
at 3). lt is undisputed that in the state court litigation, which is ongoing, Harleysville has
provided a defense to both Cambridge and CB “subject to a reservation of rights that
includes the right to contest whether CB is entitled to coverage" under the CGL policies
and the umbrella policy. (§Y Joint Pretrial Statement, Doc. 101, at 6).

Harleysville filed this declaratoryjudgment action in February 2017. (Compl., Doc.

1). Neither CB nor Cambridge answered the Complaint, and the Clerk entered defaults

 

 

 

against them.5 (§e_e Docs. 33 & 34). Three Fountains, on the other hand, has defended
Harleysville’s request for a declaratory judgment

Now before the Court is Harleysville’s motion for summary judgment Harleysville
contends that there is no genuine issue of material fact as to whether CB is an insured
under the CGL and umbrella policies that it issued to Cambridge Harleysville thus asks
this Court to declare that it has no duty to defend or indemnify CB in the state court
litigation. Three Fountains responds that this Court should abstain from entering a
declaratory judgment, that issues of fact preclude entry of summary judgment, and that
Harleysville is estopped from contesting coverage Because the Court agrees that it should
abstain here, the other issues need not be reached.
ll. Discussion

The Declaratory Judgment Act provides that “[i]n a case of actual controversy within
its jurisdiction, . . . any court of the United States, upon the filing ofan appropriate pleading,
may declare the rights and other legal relations of any interested party seeking such
declaration." 28 U.S.C. § 2201 (a) (emphasis added). in the Act, “Congress sought to place
a remedial arrow in the district court’s quiver; it created an opportunity, rather than a duty,
to grant a new form of relief to qualifying litigants.” Wilton v. Seven Falls Co., 515 U.S.
277, 288 (1995). The Act is “an enabling Act, which confers a discretion on the courts
rather than an absolute right upon the litigant.” g at 287 (quoting Pub. Serv. Comm’n of
Utah v. Wycoff Co., 344 U.S. 237, 241 (1952)); accord Ameritas Variable Life ins Co. v.

Roach, 411 F.3d 1328, 1330 (11th Cir. 2005).

 

5 in his deposition, Ruskin testified that neither CB nor Cambridge has the financial
means to retain counsel for this case (Ruskin Dep., Doc. 70-5, at 99).

 

 

 

Three Fountains contends that this Court should, in its discretion, decline to enter a
declaration of rights in this case. The Court agrees

in Ameritas, the Eleventh Circuit provided “factors for consideration to aid district
courts in balancing state and federal interests” when determining whetherl in their
discretion, to entertain a declaratoryjudgment action. 411 F.3d at 1331. The factors listed
in Ameritas are:

(1) the strength of the state’s interest in having the issues raised in the federal
declaratory action decided in the state courts;

(2) whether the judgment in the federal declaratory action would settle the
controversy;

(3) whether the federal declaratory action would serve a useful purpose in
clarifying the legal relations at issue;

(4) whether the declaratory remedy is being used merely for the purpose of
“procedural fencing”--that is, to provide an arena for a race for res
judicata or to achieve a federal hearing in a case otherwise not
removable;

(5) whether the use of a declaratory action would increase the friction
between our federal and state courts and improperly encroach on state
jurisdiction;

(6) whether there is an alternative remedy that is better or more effective;

(7) whether the underlying factual issues are important to an informed
resolution of the case;

(8) whether the state trial court is in a better position to evaluate those factual
issues than is the federal court; and

(9) whether there is a close nexus between the underlying factual and legal
issues and state law and/or public policy, or whether federal common or
statutory law dictates a resolution of the declaratoryjudgment action.

g This list of factors is not “absolute[,] nor is any one factor controlling; these are merely

guideposts.” id_.

 

 

 

Ameritas involved a situation where there was “parallel litigation in the state courts,”
but the Eleventh Circuit has noted that it “ha[s] never held that the Ameritas factors apply
only when reviewing parallel actions.” First l\/lercurv lns. Co. v. Exceilent Computinq
Distribs, lnc., 648 F. App’x 861, 886 (11th Cir. 2016). “Rather, the district court must weigh
all relevant factors in th[e] case, even [where] the state and federal actions [a]re not
parallel.” l_d_. And as the Supreme Court noted in _VM)Q, “[i]n the declaratory judgment
context, the normal principle that federal courts should adjudicate claims within their
jurisdiction yields to considerations of practicality and wise judicial administration.” _VWt_og,
515 U.S. at 288.

The Ameritas “guideposts” and “considerations of practicality and wise judicial
administration” favor abstention under the circumstances of this case. Here, the state court
litigation and this case are not truly “parallel” because the parties and issues are largely
distinct But there is a common issue in both cases-whether Cambridge and CB are “aiter
egos.” Harleysville seeks in this Court a declaration that it has no duty to defend or
indemnify CB for the claims asserted in the state court litigation. And to the extent that
there are disputed issues of fact regarding whether CB could be found to be an insured as
an “aiter ego” of Cambridge, Harleysville asks this court to “assume without deciding” that
CB is an alter ego and rule that regardless of whether CB is an alter ego of Cambridge,
Harleysville has no duty to defend or indemnify CB.

Turning to the Ameritas factors, first, the issues presented here are, as correctly
noted by the parties governed by Georgia law. (W Joint Pretrial Statement, Doc. 101,
at 6). Thus, while Georgia might have an interest in resolving the insurance law issues
raised, the Florida court where the underlying litigation is ongoing does not; insurance

coverage is not an issue there. Second, a declaratory judgment by this Court would not

 

 

 

“settle the controversy,” and third, it might not “serve a useful purpose in clarifying the legal
relations at issue.” The issue ofthe liability of Cambridge and CB has not yet been resolved
in the state court action, and Harleysville has agreed to defend CB and has been doing so
for nearly five years Additionally, although there is no indication that this declaratory action
is being used for “procedural fencing” or that issuance of a declaratory judgment by this
Court would increase friction between state and federal courts or “encroach on state
jurisdiction,” these fourth and fifth Ameritas factors do not aid the analysis here because of
the differences between the two lawsuits And sixth, while there may not be “an alternative
remedy that is better or more effective,” Harleysville may never need a remedy at all.
Seventh, factual issues regarding whether CB and Cambridge are “aiter egos” are being
vigorously litigated in the state court; although Harleysville asks this Court to “assume” that
they are alter egos and rule in its favor in view of that assumption, (s_e§ Doc. 85 at 2-3),
“practicality and wisejudicial administration" caution against the Court venturing down such
a path. Eighth, “the state trial court is in a better position to evaluate those factual issues,”
and both parties here agree that it would be inappropriate for this Court to resolve the
factual issues necessary for a complete, non-hypothetical declaration of Harleysville’s
obligations Finally, the ninth factor also favors abstention because neither federal
common nor federal statutory law dictates a resolution here.

Again, importantly, CB has not yet been found liable in the state court litigation, and
the Court declines to rule on the coverage issue (based on assumptions about how the
state court might resolve underlying factual issues) while the state litigation is ongoing
And because Harleysville has agreed to defend CB in exchange for CB’s cooperation in
the state court litigation, there is no need for this Court to rule on Harleysville’s obligation

to defend On baiance, “considerations of practicality and wise judicial administration”

 

 

 

persuade this Court to exercise its discretion not to issue a declaration on the questions of
Harleysville’s duty to defend and duty to indemnify CB.
lli. Conc|usion

Having considered the pertinent factors and the circumstances of this case, the
Court, in its discretion, declines to entertain this declaratoryjudgment action. Accordingly,
it is ORDERED:

1. Ali pending motions are DEN|ED as moot.

2. This case is DlSMlSSED without prejudice.

L.

/

3. The Clerk is directed to close this case. j
DONE and ORDERED in Orlando, Florida-, on l\/larch 5 , 201“9.

[ L __ _,_,_,_v ,j¢</

JOHN ANTOON li
/_' United States District Judge

 

Copies furnished to:
Counsel of Record

 

